Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 and 22 are allowed in response to the amendments filed after final on April 27, 2022. Claim 21 is canceled.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §102(a)(1) and 103 rejections:
	Applicant’s claim amendments on April 27, 2022 overcame the rejections with independent claims 1, 17 and 20 amended to include allowable subject matter of claim 2 as previously recited “wherein the HP model for the HW is previously configured to have learned different states of human worker (HW) performance that correspond as a set of boundaries in the human data, and wherein the DMP model is previously configured to have learned different the operation of the manufacturing process that is used to assist in issuing classifications of anomalies or no anomaly detection”.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Kuwabara et al. (US 2016/0260027) teaches a process control system, a method, and a non-transitory computer readable storage medium embodied thereon a program executable by a computer for performing the method for the process control system for detecting an anomaly in a discrete manufacturing process (DMP) with human-robot teams executing at least one task within the process (robot 103 and worker 203 coexist in a manufacturing space to perform a work of grasping a work target 206 or 208 based on various movements and positions, fig.2 and par.0025-0028), comprising: 
a memory (ROM and RAM of controlling unit 107, par.0079) configured to store data including robot data (information of the states of robot from the robot 103, par.0093-0094), manufacturing process (MP) data (threshold values to determine normal operation, par.0094-0095), human data (information of the state of the worker 203, par.0093-0094), and executable models (respective models for the worker 203 vs models for the robot 103, par.0096; various models as shown in fig.5B and fig.15B); 
an input interface configured to receive test signals (input interface of robot controlling apparatus 101 receive sensor signals from sensor 102 and robot information from robot 103, fig.1)  including DMP signals from DMP sensors that includes robot operational signals (robot operational signals from robot 103, fig.1 and par.0032), and human worker (HW) signals from human worker (HW) sensors (human worker signals from sensor 102, fig.1 and par.0032) including a time series of measurements of tasks completed by the HW (time-series states of the robot and the worker, par.0025); 
a hardware processor (CPU of controlling unit 107, fig.1 and par.0079) in communication with the memory (ROM and RAM of controlling unit 107, fig.1 and par.0079) and the input interface (input interface of robot controlling apparatus 101 communicatively connected to sensor 102 and robot 103, fig.1), the hardware processor configured to: 
extract a predicted sequence of events from the DMP signals (evaluates the time-series states of the robot performing the work from robot information 103 and sensor 102, par.0029 and figs.4A-C describe the time-series states of a robot; S701/S1001 of fig.7/10 describes the detected time-series states of the robot), and determine whether the predicted sequence of events in the DMP signals is inconsistent with a behavior of operation of the DMP described in a DMP model (if the probability is low when deciding if the operations of the robot based on the current time-series states of the robot 103 performing the work is the time-series states of the robot performing the work at time of learning, par.0025, par.0029, par.0077; S703/S1003 of fig.7/10; figs.7-8, 10 and 12 each describes the various algorithms of the human-robot coexistence to perform a work in a manufacturing environment as further shown in fig.2; fig.6 and fig.15B also teach the learning model 1503 based on detected states of worker and robot, par.0072-0075), and if the predicted sequence of events from the DMP signals is inconsistent with the behavior, then an alarm is to be signaled (if the probability is low such that the operating tasks of robot is not normal compare to the learned states, S703/S1003 of fig.7/10, control signal to stop the operation of the robot 103 is outputted, par.0077, par.0025, par.0029; S705/S1007 of fig.7/10);
extract from the HW signals (evaluates the time-series states of the worker performing the work from sensor 102, par.0029 and figs.3A-C describe the detected time-series states of the worker; figs.13-14 describe the holding method of time series state of the worker and of a learning result model), a task completion time (task is interpreted as the behavior for one work based on the positions of the hand, par.0034, the completion of each task is based on the time starts for each positions of the hand of the worker till the next position, figs.3A-C and par.0056-0058), a task name (parameter states of the worker expressed as a behavior or an action of the worker, par.0034, such as position of the hand of the worker and tagged as “motion”, fig.13 and par.0034-0035; task name is further interpreted as the various hand motions 507-509 of the worker {fig.5A} that performs a task of moving objects 208-209 {fig.3A}, and hand positions are transitioned via states S1-S3, figs.3A-C, 5A-C, and figs.13-14), measurements relating to a state of a human worker (HW) (the value of the barycentric positions of the hand, fig. 13 and par.0035) and a next predicted sequenced task (the state transition probability via operation samples 304’-306 of the worker {fig.5A and par.0067}), and input into a Human performance (HP) model (model 501 of figs.5B, learning the states of the worker based on the positions of the hand, par.0043-0045, par.0054-0058), the HP model determines the state of the HW based on previously learned boundaries of the state of the HW (the model is learned from operation samples obtained by the several-time operations for the work by the worker, par.0045), such that the state of the HW is inputted into a Human-Robot Interaction (HRI) model, and outputs from the HW model, the HRI model, or both, are inputted into the DMP model to determine a classification of anomaly or no anomaly (figs.7-8, 10 and 12 each describes the various algorithms of the human-robot coexistence to perform a work in a manufacturing environment as further shown in fig.2; to determine if the operations between worker and robot are normal or not, S1003 of fig.10 and par.0126), wherein the HRI model is previously configured to have learned mappings between the different states of the HW and optimal robot actions (learning information obtained by previously learning the time-series states of the work of the worker and the robot is used, par.0101, and determining whether the probability is low or high if the currently time-series states of the worker and the robot performing the work are the same as the previously learned time-series states of the work of the worker and the robot, par.0101-0102; updating unit 902 adds the information of the state of the worker 203, the information of the state of the robot 103, and the information of the model from the learning information unit 105 to update the parameter and outputs the updated parameter to the learning information unit, par.0126); 
wherein the HP model is constructed from Human worker (HW) training signals of completed training tasks during a training phase prior to receiving the HW signals, such that the HW training signals includes data for each completed training task of the completed training tasks (learning information being obtained by previously learning the time-series states of the work of the worker and are used to determine whether the probability is low or high if the currently time-series states of the worker performing the work are the same as the previously learned time-series states of the work of the worker, par.0101-0102);
update the HRI model with the robot operation signals, the HW signals and the classified anomaly (updating unit 902 adds the information of the state of the worker 203, the information of the state of the robot 103, and the information of the model from the learning information unit 105 to update the parameter and outputs the updated parameter to the learning information unit, par.0126); 
determine a control action of a robot interacting with the HW or a type of an anomaly alarm using the updated HRI model and the classified anomaly (determines to stop the operation of the robot or to continue operation of the robot till all current work is completed, fig.10 and par.0127-0129); and 
an output interface (output interface of robot controlling apparatus, fig.9) to output the control action of the robot to change a robot action (output signal to stop operation of robot, S1007 of fig.10 and par.0129), or output the type of the anomaly alarm to a management system of the DMP, based on the updated HRI model and the classified anomaly (outputting a control signal to stop the operation of the robot 103 to the controller unit 107 due to fear that the worker 203 is harmed by the operation of the robot, par.0077,0090,0099,0114,0129,0142,0149, and notifying the worker 203 of the return of the work {par.0107}).

Nikovski et al. (US 2015/0277416) teachs of an anomaly detection in a discrete manufacturing processes (Nikovski: title) including the various sensor signals connected to the various robots to extract a sequence of events (Nikovski: fig.1 and par.0015-0016), and a relationship table 170 with log-based ordering relations between all pairs of observed events of the normal operation of the DMP (Nikovski: par.0016).  Nikovski teaches further the hardware processor includes determining minimal and maximal durations for the at least one task and for multiple tasks (Nikovski: task durations are included in the model to determine the minimal and maximal durations for the tasks and record the durations with the task descriptor, par.0037); determining, if a sequence of events is feasible given a predicted completion time of the human robot team (Nikovski: determine whether the sequence of events are consistent with normal operation as represented with the model and determine whether the task durations are consistent with the table, par.0040); an off-line training period, before acquiring the test data, and upon receiving the training data (Nikovski: offline training and real-time processing where the training can be a one-time preprocessing task), the hardware processor is configured to extract events from the training signals as a sequence to construct the event transition table of ordering relations of allowed positional relationships between pairs of observed events during the training operation of the DMP, and store the sequence of events in the memory (Nikovski: sequence of events is extracted from the sensors signals, the events are stored in a training database 151, the events are used to build a relationship table of long-based ordering relations between all pairs of observed events of the normal operation of the DMP based on the table, par.0016); wherein the event transition table is built by each entry in the event transition table and is initialized with a 
    PNG
    media_image1.png
    23
    25
    media_image1.png
    Greyscale
 symbol label, the memory is scanned sequentially, and for any pair of events where one event immediately follows another event, a corresponding entry of the event transition table is changed to a > symbol label, upon completion of the scanning, any two events are either in the > symbol label or the 
    PNG
    media_image1.png
    23
    25
    media_image1.png
    Greyscale
 symbol label relations, then derive relations 
    PNG
    media_image2.png
    19
    62
    media_image2.png
    Greyscale
, ||, and # computed on the basis of the relations of the > symbol label and the 
    PNG
    media_image1.png
    23
    25
    media_image1.png
    Greyscale
 symbol label from the memory, using a set of rules: A→B, if A>B and B
    PNG
    media_image1.png
    23
    25
    media_image1.png
    Greyscale
A; A←B, if A
    PNG
    media_image1.png
    23
    25
    media_image1.png
    Greyscale
B and B>A; A||B, if A>B and B>A; and A#B, if A
    PNG
    media_image1.png
    23
    25
    media_image1.png
    Greyscale
B and B
    PNG
    media_image1.png
    23
    25
    media_image1.png
    Greyscale
A, wherein the event transition table and probability distributions over task durations measured in intervals of time, specifies the discovered positional relationships between pairs of events from training data of the behavior of the operation of the DMP, wherein A is an event and B is an event, and A>B is where the event A immediately follows the event B (Nikovski: fig. 2 and par.0026-0032); and wherein an event transition table specifies discovered positional relationships between pairs of events from training data of the behavior (Nikovski: log-based ordering relationship table represents summary statistics of the data logs about the discovered positional relationships between pairs of events during normal operation of the DMP, fig.2 and par.0032), if the predicted sequence of events from the test signals is inconsistent with the behavior, then the alarm is to be signaled (determines if sequence is inconsistent with a normal behavior as represented by a log-based ordering relationship table and probability distributions over task durations, signaling an alarm when the sequence is inconsistent with the normal behavior, par.0043-0044 and claim 1).

Nonetheless, the prior arts of record as cited above individually or in combination does not teach at least: 
“wherein the HP model is constructed by a Human Task Execution (HTE) model and a model of the state of the HW, wherein the HTE model is constructed using at least one predictive model trained using Human worker (HW) training signals obtained during a training phase completing a sequence of training tasks, and wherein the model of the state of the HW is constructed using at least one classification model trained using the HW training signals, such that each completed training task is associated with multiple states of the HW, and is stored in the memory” or 
“wherein the HP model for the HW is previously configured to have learned different states of human worker (HW) performance that correspond as a set of boundaries in the human data, and wherein the DMP model is previously configured to have learned different the operation of the manufacturing process that is used to assist in issuing classifications of anomalies or no anomaly detection”.

Allowable Subject Matter
Claims 1-20 and 22 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the underlining subject matter of:
“A process control system for detecting an anomaly in a discrete manufacturing process (DMP) with human-robot teams executing at least one task within the process, comprising: a memory configured to store data including robot data, manufacturing process (MP) data, human data, and executable models; an input interface configured to receive test signals including DMP signals from DMP sensors that includes robot operational signals, and human worker (HW) signals from human worker (HW) sensors; a hardware processor in communication with the memory and the input interface, the hardware processor configured to: extract a predicted sequence of events from the DMP signals, and determine whether the predicted sequence of events in the DMP signals is inconsistent with a behavior of operation of the DMP described in a DMP model, and if the predicted sequence of events from the DMP signals is inconsistent with the behavior, then an alarm is to be signaled; extract from the HW signals, a task completion time, measurements relating to a state of a human worker (HW) and a next predicted sequenced task, and input into a Human performance (HP) model, the HP model determines the state of the HW based on previously learned boundaries of the state of the HW, such that the state of the HW is inputted into a Human-Robot Interaction (HRI) model, and outputs from a human worker (HW) model, the HRI model, or both, are inputted into the DMP model to determine a classification of anomaly or no anomaly, wherein the HP model for the HW is previously configured to have learned different states of human worker (HW) performance that correspond as a set of boundaries in the human data, and wherein the DMP model is previously configured to have learned different the operation of the manufacturing process that is used to assist in issuing classifications of anomalies or no anomaly detection, update the HRI model with the robot operation signals, the HW signals and the classified anomaly; determine a control action of a robot interacting with the HW or a type of an anomaly alarm using the updated HRI model and the classified anomaly; and an output interface to output the control action of the robot to change a robot action, or output the type of the anomaly alarm to a management system of the DMP, based on the updated HRI model and the classified anomaly.”
The primary reason for the allowance of claim 17 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the underlining subject matter of:
“A method for a process control system for detecting an anomaly in a discrete manufacturing (DMP) with human-robot teams executing at least one task within the process, the method comprising steps of: receiving test signals that includes DMP signals from DMP sensors that includes robot operational signals, and human worker (HW) signals from human worker (HW) sensors corresponding to a human worker (HW), the HW signals including a time series of measurements of tasks completed by the HW; extracting a predicted sequence of events from the DMP signals, and determine whether the predicted sequence of events in the DMP signals is inconsistent with a behavior of operation of the DMP described in a DMP model, and if the predicted sequence of events from the DMP signals is inconsistent with the behavior, then an alarm is to be signaled; extracting from the HW signals, a task completion time, a task name, measurements relating to a state of the HW and a next predicted sequenced task, and input into a Human Performance (HP) model, to obtain a state of the HW based on previously learned boundaries of the state of the HW, the state of the HW is then inputted into a Human-Robot Interaction (HRI) model, such that outputs of a Human Worker (HW) model, the HRI model, or both, are inputted into the DMP model to determine a classification of an anomaly or no anomaly, wherein the HP model for the HW is previously configured to have learned different states of human worker (HW) performance that correspond as a set of boundaries in the human data, and wherein the DMP model is previously configured to have learned different the operation of the manufacturing process that is used to assist in issuing classifications of anomalies or no anomaly detection; updating the HRI model with the robot operation signals, the HW signals and the classified anomaly; determining a control action of a robot interacting with the HW or a type of an anomaly alarm using the updated HRI model and the classified anomaly; and outputting the control action of the robot to change a robot action, or output the type of the anomaly alarm to a management system of the DMP, based on the updated HRI model and the classified anomaly, wherein the steps are implemented by a hardware processor communicatively coupled with a memory.”
The primary reason for the allowance of claim 20 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the underlining subject matter of:
	“A non-transitory computer readable storage medium embodied thereon a program executable by a computer for performing a method for a process control system for detecting an anomaly in a discrete manufacturing process (DMP) with human-robot teams executing at least one task within the process, the method comprising steps of: receiving test signals that includes DMP signals from DMP sensors that includes robot operational signals, and human worker (HW) signals from human worker (HW) sensors corresponding to a human worker (HW); extracting a predicted sequence of events from the DMP signals, and determine whether the predicted sequence of events in the DMP signals is inconsistent with a behavior of operation of the DMP described in a DMP model, and if the predicted sequence of events from the DMP signals is inconsistent with the behavior, then an alarm is to be signaled; extracting from the HW signals, a task completion time, measurements relating to a state of the HW and a next predicted sequenced task, and input into a Human Performance (HP) model, to obtain a state of the HW based on previously learned boundaries of the state of the HW, the state of the HW is then inputted into a Human-Robot Interaction (HRI) model, such that outputs of a Human Worker (HW) model, the HRI model, or both, are inputted into the DMP model to determine a classification of anomaly or no anomaly, wherein the HP model is constructed from Human worker (HW) training signals of completed training tasks during a training phase prior to receiving the HW signals, such that the HW training signals includes data for each completed training task of the completed training tasks that includes a training task name, multiple training states of the HW for the completed training task, and a next sequenced training task, such that the HW training signals and the HW signals are acquired from sensors associated with the HW during a training operation or an operation of the DMP with the human-robot teams; updating the HRI model with the robot operation signals, the HW signals and the classified anomaly, then determine a control action of a robot interacting with the HW or a type of an anomaly alarm using the updated HRI model and the classified anomaly; and outputting the control action of the robot to change a robot action, or output the type of the anomaly alarm to a management system of the DMP, based on the updated HRI model and the classified anomaly, wherein the steps are implemented by a hardware processor connected to a memory.”
The primary reason for the allowance of claim 22 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the underlining subject matter of:
“A process control system for detecting an anomaly in a discrete manufacturing process (DMP) with human-robot teams executing at least one task within the process, comprising: a memory configured to store data including robot data, manufacturing process (MP) data, human data, and executable models; an input interface configured to receive test signals including DMP signals from DMP sensors that includes robot operational signals, and human worker (HW) signals from human worker (HW) sensors corresponding to a human worker (HW); a hardware processor in communication with the memory and the input interface, the hardware processor configured to: extract a predicted sequence of events from the DMP signals, and determine whether the predicted sequence of events in the DMP signals is inconsistent with a behavior of operation of the DMP described in a DMP model, and if the predicted sequence of events from the DMP signals is inconsistent with the behavior, then an alarm is to be signaled; extract from the HW signals, a task completion time, measurements relating to a state of the HW and a next predicted sequenced task, and input into a Human performance (HP) model, wherein the HP model is constructed by a Human Task Execution (HTE) model and a model of the state of the HW, wherein the HTE model is constructed using at least one predictive model trained using Human worker (HW) training signals obtained during a training phase completing a sequence of training tasks, and wherein the model of the state of the HW is constructed using at least one classification model trained using the HW training signals, such that each completed training task is associated with multiple states of the HW, and is stored in the memory, and wherein the HP model determines the state of the HW based on previously learned boundaries of the state of the HW, such that the state of the HW is inputted into a Human-Robot Interaction (HRI) model, and outputs from a human worker (HW) model, the HRI model, or both, are inputted into the DMP model to determine a classification of anomaly or no anomaly; update the HRI model with the robot operation signals, the HW signals and the classified anomaly; determine a control action of a robot interacting with the HW or a type of an anomaly alarm using the updated HRI model and the classified anomaly; and an output interface to output the control action of the robot to change a robot action, or output the type of the anomaly alarm to a management system of the DMP, based on the updated HRI model and the classified anomaly.”
Claims 2-16 and 18-19 are allowed due to their dependency on claims 1 and 17 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   May 3, 2022